           Case 1:17-cr-00698-KPF Document 36 Filed 06/24/21 Page 1 of 2




Gregory W. Kehoe
Tel 813.318.5732
                                                                  MEMO ENDORSED
Fax 813.318.5923
KehoeG@gtlaw.com


                                          June 23, 2021

By CM/ECF

Honorable Katherine Polk Failla
United States District Judge
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007


        Re:        United States v. Ashish Dole
                   Case No. 17-cr-698 (KPF)

Dear Judge Failla:

       As a follow-up to the Court’s Order setting Mr. Dole’s sentencing hearing for August 18,
2021 at 3:00 p.m. (Docket Entry 32), the undersigned respectfully requests an extension of
Mr. Dole’s sentencing date for an additional 90 days (to on or after November 16, 2021) and
concomitant extensions for the submission of pre-sentencing filings by the Government and
Mr. Dole. We respectfully request that the Government’s sentencing submission be continued to
November 2, 2021 and Mr. Dole’s sentencing submission be continued to November 9, 2021. We
have spoken to Andrea Griswold at the U.S. Attorney’s Office, who has agreed to the above
requests.

                                                  Respectfully submitted,


                                                  /s/ Gregory W. Kehoe
                                                  Gregory W. Kehoe


cc: Counsel of Record via ECF




Greenberg Traurig, P.A. | Attorneys at Law | www.gtlaw.com
           Case 1:17-cr-00698-KPF Document 36 Filed 06/24/21 Page 2 of 2

Application GRANTED. Mr. Dole's sentencing is ADJOURNED to
December 1, 2021, at 3:00 p.m. The Government's sentencing
submission is due November 16, 2021, and Mr. Dole's
submission is due November 23, 2021.



Dated:   June 24, 2021                  SO ORDERED.
         New York, New York



                                        HON. KATHERINE POLK FAILLA
                                        UNITED STATES DISTRICT JUDGE
